Exhibit 99.1 Viking Therapeutics Reports First Quarter 2017 Financial Results and Provides Corporate Update • VK5211 Phase 2 hip fracture study enrollment nearing completion • VK2809 Phase 2 fatty liver and hypercholesterolemia study enrollment ongoing • VK2809 proof-of-concept study in glycogen storage disease type Ia planned for 2H17 • Amended Loan and Security Agreement with Ligand, extending loan maturity date to May 2018 SAN DIEGO, May 10, 2017 Viking Therapeutics, Inc. ("Viking") (NASDAQ: VKTX), a clinical-stage biopharmaceutical company focused on the development of novel therapies for metabolic and endocrine disorders, today announced its financial results for the first quarter ended March 31, 2017, and provided an update on its clinical pipeline and other corporate developments. Highlights from, and Subsequent to, the Quarter Ended March 31, 2017 “We continued to make solid progress with multiple programs in the first quarter,” stated Brian Lian, Ph.D., chief executive officer of Viking.“The Phase 2 trial of our selective androgen receptor modulator (SARM) VK5211 for hip fracture is nearing full enrollment, targeting up to 120 patients with recent fractures.The Phase 2 trial of our novel thyroid receptor agonist VK2809 in fatty liver disease and hypercholesterolemia is also continuing to enroll new patients.We expect to report initial results from the VK5211 study later this summer, and expect to complete the VK2809 trial in the second half of the year.In addition, we continue to advance our two orphan disease programs, both of which have the potential to produce first-in-class therapies for serious unmet medical needs.In the second half of the year we plan to file an IND and initiate a proof-of-concept study of VK2809 in glycogen storage disease, type Ia (GSD Ia).We also recently completed an extended dosing study of VK0214 in an in vivo model of X-linked adrenoleukodystrophy (X-ALD) and expect to announce the results during the second quarter of 2017.On the corporate side, we recently amended our Loan and Security Agreement with Ligand to extend the maturity date of our loan to May 2018.As a result, we are in a stronger financial position and able to focus on our important upcoming data readouts.” Pipeline and Corporate Highlights ▪ Phase 2 clinical trial of VK5211 in patients recovering from hip fracture surgery nearing complete enrollment.VK5211 is a novel, orally available, non-steroidal small molecule selective androgen receptor modulator (SARM) which has been shown to have a stimulatory effect on lean body mass and bone mineral density, and may offer significant benefits to patients recovering from hip fracture surgery.The ongoing international trial continues enrolling patients with recent fractures, targeting up to 120 subjects across four treatment arms.Patients receive once daily oral doses of VK5211 for 12-weeks, and will be assessed for changes in lean body mass, the trial’s primary endpoint, as well as various exploratory endpoints evaluating functional and quality of life measures.Viking currently expects initial data from this study to be available late this summer. ▪ Phase 2 clinical trial of VK2809 in fatty liver disease and hypercholesterolemia continues to enroll.VK2809 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for liver tissue as well as the beta receptor subtype, suggesting promise in this patient population.The ongoing trial is enrolling patients with elevated LDL cholesterol (LDL-C) and non-alcoholic fatty liver disease. Patients are randomized to receive once-daily oral doses of VK2809 or placebo for 12 weeks followed by a four-week off-drug phase. The trial's primary endpoint will evaluate the effect of VK2809 treatment on LDL-C after 12 weeks compared to placebo. Secondary and exploratory endpoints include assessments of changes in liver fat content, inflammatory markers, and liver stiffness.The company currently expects to complete this trial in the fourth quarter of 2017. ▪ Proof-of-concept study to evaluate VK2809 for the treatment of glycogen storage disease type Ia (GSD Ia) planned for 2H17.GSD Ia is an orphan genetic disease that results in an excess accumulation of glycogen and lipids in the liver, potentially leading to hepatic steatosis, hepatic adenomas, and hepatocellular carcinoma. Initial results from an in vivo proof-of-concept study showed that treatment with VK2809 produced rapid and substantial reductions in liver triglyceride content, liver weight and liver weight as a percentage of body weight compared with vehicle-treated controls. Mean liver triglyceride content was reduced by more than 60% in VK2809-treated animals relative to vehicle-treated control animals, while average liver weight was reduced by more than 30% vs. controls. Complete results from this study, which is being conducted under a sponsored research agreement between Duke University and Viking, will be presented at a future scientific meeting.The company plans to file an Investigational New Drug (IND) application for VK2809 for the treatment of patients with GSD Ia and initiate a human proof-of-concept study in the second half of 2017. ▪ Evaluation of VK2809 in an in vivo model of non-alcoholic steatohepatitis (NASH) recently completed.VK2809 was recently evaluated in a model of diet-induced NASH, designed to reflect many aspects of the disease, including steatosis, inflammation, and fibrosis.Initial results from this study are expected to be available in the second quarter of 2017. ▪ Evaluation of VK0214 in an in vivo model of X-linked adrenoleukodystrophy (X-ALD) recently completed.VK0214 is a novel, orally available small molecule thyroid receptor agonist that possesses selectivity for the beta receptor subtype.Encouraging initial results from an in vivo study of VK0214 in the ABCD1 knockout model of X-ALD were presented at the American Thyroid Association meeting in September 2016.This study successfully achieved its primary objective, demonstrating the ability of VK0214 to lower plasma very long chain fatty acids (VLCFAs) after six weeks of treatment.The accumulation of VLCFAs is believed to contribute to the underlying pathology of X-ALD.Following this initial study, in the fourth quarter of 2016, the company, in collaboration with the Kennedy Krieger Institute, initiated a longer-term study to evaluate the effects of VK0214 in this model.Initial results from this study are expected to be available in the second quarter of 2017. ▪ Amended Loan and Security Agreement with Ligand, extending loan maturity date to May 2018. Financial Highlights
